Citation Nr: 0334313	
Decision Date: 12/09/03    Archive Date: 12/16/03

DOCKET NO.  98-03149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a heart condition.

2.  Entitlement to an effective date earlier than November 
24, 1987 for service connection for a lumbar spine disability 
and for a cervical spine disability.

3.  Entitlement to a rating in excess of 20 percent for a 
lumbar spine disability, effective from November 24, 1987 
through July 30, 2000, and a rating in excess of 40 percent 
for a lumbar spine disability, effective from July 31, 2000.

4.  Entitlement to a rating in excess of 20 percent for a 
cervical spine disability, effective from November 24, 1987 
through July 30, 2000, and a rating in excess of 30 percent 
for a cervical spine disability, effective from July 31, 
2000.

5.  Entitlement to an effective date earlier than December 
14, 1999 for a total disability rating based on individual 
unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


REMAND


The veteran had active service from June 1943 to March 1946.

This case came to the Board of Veterans' Appeals (Board) from 
RO decisions which denied the claims listed on the title 
page.  In a February 2002 decision, the Board denied the 
claims.  The veteran then appealed to the U.S. Court of 
Appeals for Veterans Claims (Court).  In a February 2003 
joint motion to the Court, the parties (the veteran and the 
VA Secretary) requested that the Board decision be vacated 
and the case remanded.  By a March 2003 order, the Court 
granted the joint motion.  

According to the joint motion and Court order, the Board must 
further address compliance with legal provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) concerning the 
VA's duty to notify the claimant as to evidence and 
information necessary to substantiate his claims, including 
what portion he is to provide and what portion the VA is to 
provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Charles v. Principi, 16 Vet.App. 370 
(2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
Board itself may not provide such notice to the veteran.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (2003).  

The Board also notes there has been evolving case law on the 
VCAA.  For instance, a recent decision by the Federal Circuit 
invalidated that portion of 38 C.F.R. § 3.159(b)(1) which 
said that claimants should generally submit evidence within 
30 days of the VA request (rather than within 1 year as 
mentioned in statute).  Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, Nos. 02-7007, -7008, -7009, -
7010 (Fed.Cir. Sept. 22, 2003).

The Board also notes that effective in September 2003 there 
was a change in rating criteria concerning spine conditions.  
See 68 Fed.Reg. 51454-51457 (2003).  The RO should apply 
these new criteria to the issues involving current ratings 
for the lumbar and cervical spine disorders.  In October 2003 
written argument to the Board, the veteran's attorney 
requested current VA examination for the lumbar and cervical 
spine disorders, noting that the last examination is a few 
years old.  The Board agrees such an examination is 
warranted.

In view of the foregoing, the case is remanded for the 
following: 

1.  To assure compliance with VCAA notice 
requirements, the RO should send the 
veteran specific written notice as to the 
evidence and information necessary to 
substantiate his claims on appeal, 
including notice as to what portion he is 
to provide and what portion the VA is to 
provide.   

2.  The RO should have the veteran undergo 
a VA examination to determine the current 
severity of his lumbar and cervical spine 
disorders.  The claims folder should be 
made available to the examiner.  All 
findings for evaluating the conditions 
under the latest rating criteria should be 
provided.

3.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claims 
on appeal.  As to issues involving current 
lumbar and cervical spine ratings, the RO 
should consider the latest rating 
criteria.  If the claims are denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


